J-A15015-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF ISAIAH GEIGER,                         IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellant

                     v.

EDWARD BREWINGTON,

                          Appellee                    No. 3073 EDA 2014

APPEAL OF: VIVIAN GEIGER

              Appeal from the Order Entered September 5, 2014
             In the Court of Common Pleas of Philadelphia County
              Civil Division at No(s): 3592 November Term, 2011


BEFORE: BOWES, MUNDY, AND FITZGERALD* JJ.

JUDGMENT ORDER BY BOWES, J.:                            FILED MAY 13, 2015

       Vivian Geiger appeals from the September 5, 2014 order denying her

request to reinstate this lawsuit.    Appellant’s brief violates virtually every

rule of appellate procedure applicable to briefs, and we cannot engage in

effective appellate review. Hence, we dismiss this appeal.

       This case arose as an action to quiet title wherein Appellant claimed

that Appellee Edward Brewington fraudulently forced her father to transfer

title to real estate into Appellee’s name. The matter was scheduled for trial

on January 30, 2014, when Appellant’s counsel discontinued the action




*
    Former Justice specially assigned to the Superior Court.
J-A15015-15



without prejudice.1      On July 14, 2014, Appellant filed motions to reinstate

the case and disqualify counsel. Those motions were denied, and this appeal

followed.

       Appellant’s brief fails to contain a recitation of the facts, a delineation

of the issues raised, an outline of the procedural history, a cogent discussion

of any contention, and any citation to legal authority.            The entirety of

Appellant’s brief reads: “I am asking the court to allow me to pursue case on

my own, the attorney Nicholas Clemente withdrew case without my

permission.” Appellant’s brief at (unnumbered page) 1. As we noted in In

re Estate of Whitley, 50 A.3d 203, 209-10 (Pa.Super. 2012) (citations

omitted):

           The argument portion of an appellate brief must include a
       pertinent discussion of the particular point raised along with
       discussion and citation of pertinent authorities. This Court will
       not consider the merits of an argument which fails to cite
       relevant case or statutory authority. Failure to cite relevant
       legal authority constitutes waiver of the claim on appeal.

See also In re S.T.S., Jr., 76 A.3d 24, 42 (Pa.Super. 2013) (citation

omitted) (noting that “mere issue spotting without analysis or legal citation

to support an assertion precludes our appellate review of a matter”);

Pa.R.A.P. 2119(a) (argument portion of brief must contain discussion and

citation to pertinent authorities).       Indeed, Appellant’s brief is so defective
____________________________________________


1
 According to the trial court, Appellant was present at the January 30, 2014
proceeding.



                                           -2-
J-A15015-15



that it precludes us from engaging in effective appellate review. In re R.D.,

44 A.3d 657, 674 (Pa.Super. 2012) (holding that “when defects in a brief

impede our ability to conduct meaningful appellate review, we may dismiss

the appeal entirely or find certain issues to be waived”).     The fact that

Appellant is pro se does not relieve her of the responsibility to comply with

the rules of appellate procedure. In re Ullman, 995 A.2d 1207, 1211-12

(Pa.Super. 2010) (noting that “pro se status confers no special benefit upon

the appellant”). Hence, the appeal is dismissed.

     Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2015




                                    -3-